Citation Nr: 0516208	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from March 21, 1966 
to March 21, 1971, and from December 29, 1990, to July 31, 
1991.  He also had a period of service in the Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to education benefits under the Montgomery GI 
Bill.  


FINDING OF FACT

1.  The veteran had active military service from March 21, 
1966, to March 21, 1971, and from December 29, 1990, to July 
31, 1991.  He also had service in the Reserves. 

2.  The veteran filed a claim for education benefits on July 
28, 2003.  


CONCLUSION OF LAW

The criteria for eligibility to educational assistance 
benefits under Chapter 30, Title 38, have not been met. 38 
U.S.C.A. § 3011, 3012 (West 2002); 
38 C.F.R. §§ 21.7042, 21.7044, 21.7050 (2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case, i.e., the veteran's dates 
of active duty are undisputed.  He had active military 
service from March 21, 1966, to March 21, 1971, and from 
December 29, 1990, to July 31, 1991, as well as other service 
in the reserves.  

The record indicates the veteran was eligible for Vietnam era 
educational assistance benefits under Chapter 34, Title 38.  
Chapter 34 was superceded by Chapter 30, the Montgomery GI 
Bill.  Under Chapter 30, persons with eligibility under 
Chapter 34 may establish eligibility for educational 
assistance by meeting active duty service requirements, or by 
meeting a combination of active duty and reserve service 
requirements.

Chapter 30 of Title 38 is implemented by VA regulations found 
at 38 C.F.R. 
§ 21.7044(a) and (b).  Section 21.7044 provides, in pertinent 
part, that, in order to establish Chapter 30 eligibility 
based solely on active duty service, a Chapter 34 eligible 
veteran must have: (1) met the requirements of Chapter 34, as 
in effect on December 31, 1989, establishing eligibility for 
educational assistance allowance under that chapter, and, (2) 
as of December 31, 1989, the individual must have entitlement 
remaining for educational assistance allowance under Chapter 
34.  

The veteran is not eligible for Chapter 30 benefits pursuant 
to 38 C.F.R. § 21.7044(a) (persons with eligibility under 
Chapter 34 based solely on active duty) because as of 
December 31, 1989, he did not have entitlement remaining for 
educational assistance allowance under Chapter 34.  As of 
December 31, 1989, the veteran's discharge from active duty 
was March 21, 1971.  Therefore, pursuant to 38 C.F.R. 
§ 21.7050, 10 years from the veteran's discharge from active 
duty, i.e., his delimiting date, would be March 21, 1981.  
There is no evidence that the veteran was in the Selected 
Reserve pursuant to 38 C.F.R. § 21.7050(a)(iii) which could 
be an alternative means of establishing eligibility.  

The veteran is also not eligible for Chapter 30 benefits 
pursuant to 38 C.F.R. § 21.7044(b) (persons with combined 
active duty serve and service in the Selected Reserve) 
because the evidence does not show that the veteran was on 
active duty on October 19, 1984, pursuant to 38 C.F.R. 
§ 21.7044(b)(4).  

The veteran is also not eligible for Chapter 30 benefits 
pursuant to 38 C.F.R. § 21.7042 (eligibility not premised on 
Chapter 34 eligibility).  An individual may establish 
eligibility for basic educational assistance based on service 
on active duty under the following terms, conditions and 
requirements as listed in 38 C.F.R. § 21.7042(a):

(1) The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(4) After completing the service requirements of this 
paragraph the individual must (i) Continue on active duty, or 
(ii) Be discharged from service with an honorable discharge, 
or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the temporary disability retired 
list, or (iv) Be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when she is discharged or released 
from active duty (i) For a service-connected disability, or 
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or 
(iv) For convenience of the government (A) After completing 
at least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense, or (vi) For a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.

The veteran is not eligible for Chapter 30 benefits pursuant 
to 38 C.F.R. § 21.7042(a) because he became a member of the 
Armed Services for the first time during his tour between 
1966 and 1971.  Therefore, his service beginning in December 
1990 cannot constitute service where he first became a member 
of the Armed Forces pursuant to 38 C.F.R. § 21.7042(a)(1)(i).  
In other words, when the veteran began active duty in 
December 1990, this did not constitute his "first" becoming 
a member of the Armed Forces after June 30, 1985, pursuant to 
38 C.F.R. § 21.7042(a)(1)(i).  

Even if it is interpreted that the veteran "first" became a 
member of the Armed Forces after June 30, 1985, the evidence 
does not show that the veteran served at least three years of 
continuous active duty in the Armed Forces pursuant to 
38 C.F.R. § 21.7042(a)(2).  Even if it is interpreted that 
the veteran was released from his period of active duty from 
December 1990 to July 1991 for the convenience of the 
government (the exception to (a)(2) allowed under (a)(5)), 
the veteran's delimiting date pursuant to 38 C.F.R. § 21.7050 
would be 10 years from the veteran's discharge from active 
duty, i.e., July 31, 2001.  In this case, the veteran did not 
file his claim until July 28, 2003, well past the 
aforementioned delimiting date.  

An individual may also establish eligibility for basic 
educational assistance based on service on active duty and 
service in the Selected Reserve pursuant to 38 C.F.R. § 
21.7042(b).  

However, 38 C.F.R. § 21.7042(b)(1) requires that a veteran 
first become a member of the Armed Forces after June 30, 
1985.  As noted above in the discussion regarding 38 C.F.R. 
§ 21.7042(a)(1), when the veteran entered on active duty in 
December 1990, this did not constitute his "first" becoming 
a member of the Armed Forces after June 30, 1985.  

Even if it is interpreted that the veteran "first" became a 
member of the Armed Forces after June 30, 1985, the evidence 
does not show that the veteran served at least two years of 
continuous active duty in the Armed Forces pursuant to 
38 C.F.R. § 21.7042(b)(3).  Even if it is interpreted that 
the veteran was released from his period of active duty from 
December 1990 to July 1991 for the convenience of the 
government (an exception to (b)(3) allowed under (b)(6)), the 
evidence simply does not show, nor does the veteran contend, 
that he was a member of the Selected Reserve as required 
under 38 C.F.R. § 21.7042(b)(4).  

In sum, the criteria for eligibility to educational 
assistance benefits under Chapter 30 have not been met. 38 
U.S.C.A. § 3011, 3012; 38 C.F.R. § 21.7044.  The Court has 
held that in a case where the law is dispositive, the claim 
should be denied when there is lack of entitlement. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  
Nevertheless, in cases such as the instant one, where the law 
as mandated by statute, and not the evidence, is dispositive, 
the VCAA is not applicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); cf. Wensch v. Principi, 15 Vet. App. 
362, 367-68 (2001) (when no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA's duty to notify and duty 
to assist provisions are not applicable). 



ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied. 


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


